Case: 5:15-cr-00052-JMH-CJS Doc #: 137 Filed: 04/21/21 Page: 1 of 1 - Page ID#: 1199



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON


  UNITED STATES OF AMERICA,               )               Criminal No.
                                          )           5:15-cr-052-JMH-CJS
        Plaintiff,                        )
                                          )                Civil No.
  v.                                      )           5:18-cv-558-JMH-CJS
                                          )
  STEPHEN BERNARD PEAKE,                  )                  JUDGMENT
                                          )
        Defendant.                        )

                                        ***

        Consistent with the Court’s Memorandum Opinion and Order

 entered this date, it is hereby ORDERED and ADJUDED as follows:

        (1) Stephen Bernard Peake’s Motion to Vacate, Amend, or

 Correct Sentence Pursuant to 28 U.S.C. § 2255 [DE 94], including

 his request for an evidentiary hearing, is DENIED;

        (2)   Judgment is ENTERED in favor of the United States;

        (3) This action is DISMISSED and STRICKEN from the Court’s

 docket;

        (4) No certificate of appealability shall issue; and

        (5) This is a FINAL and APPEALABLE Judgment, and there is no

 just cause for delay.

        This 21st day of April, 2021.
